Case: 19-50964        Document: 00515765608             Page: 1      Date Filed: 03/04/2021




               United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               March 4, 2021
                                       No. 19-50964
                                                                              Lyle W. Cayce
                                                                                   Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Alfred Garansuay, also known as Alfred,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 5:17-CR-391-23


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
           Alfred Garansuay was a “prospect” of the Texas Mexican Mafia
   (TMM) and involved in the group’s drug-trafficking activities in San
   Antonio. 1 For conduct related to his involvement in TMM, he was charged



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             TMM is a hierarchical organization that includes a president, a vice president,
   generals, captains, lieutenants, sergeants, soldiers, prospects, and associates.
Case: 19-50964           Document: 00515765608              Page: 2      Date Filed: 03/04/2021




                                            No. 19-50964


   with and pleaded guilty to conspiracy to interfere with commerce by threats
   or violence and conspiracy to possess with intent to distribute
   methamphetamine and heroin. 2 The district court sentenced Garansuay to
   concurrent terms of 240 months of imprisonment on the interference-with-
   commerce charge and 300 months of imprisonment on the drug-conspiracy
   charge. On appeal, he challenges several of the district court’s
   determinations under the Sentencing Guidelines, as well as the substantive
   reasonableness of his sentence.
           We review the district court’s application of the Sentencing
   Guidelines de novo and its factual findings for clear error. 3 “There is no clear
   error if the district court’s finding is plausible in light of the record as a
   whole.” 4
           Garansuay initially presents two arguments that he concedes are
   foreclosed by our precedents. First, he argues the Fifth and Sixth
   Amendments require that he be given the opportunity to cross-examine his
   accusers at sentencing, which is foreclosed by United States v. Navarro. 5
   Second, he argues the district court was required to find that he knew the
   methamphetamine was imported to apply an enhancement under




           2
               See 18 U.S.C. § 1951; 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846.
           3
               See United States v. Gomez-Alvarez, 781 F.3d 787, 791 (5th Cir. 2015).
           4
            United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008) (internal
   quotation marks and citation omitted).
           5
            169 F.3d 228, 236 (5th Cir. 1999) (“[T]here is no Confrontation Clause right at
   sentencing . . . .”).




                                                  2
Case: 19-50964            Document: 00515765608            Page: 3     Date Filed: 03/04/2021




                                            No. 19-50964


   § 2D1.1(b)(5), which is foreclosed by United States v. Serfass. 6 He makes
   these arguments solely to preserve them for further review.
           Next, Garansuay contends that the district court clearly erred in
   finding he: (1) was accountable for over 4.5 kilograms of methamphetamine,
   yielding a base offense level of 38; 7 (2) possessed a dangerous weapon in
   connection with the drug-trafficking conspiracy, warranting a two-level
   enhancement; 8 and (3) used violence during the conspiracy, supporting
   another two-level enhancement. 9 These findings were supported by evidence
   with sufficient indicia of reliability, including the presentence report,
   testimony at sentencing of an agent for the Federal Bureau of Investigation,
   and the trial record of Garansuay’s co-defendants. 10 As that evidence was
   unrebutted by Garansuay, he fails to show that the district court’s findings
   were clearly erroneous. 11
           Garansuay also argues the district court clearly erred in finding that
   he attempted to obstruct the administration of justice, justifying an additional
   two-level enhancement. 12 While that finding was also likely plausible in light


           6
             684 F.3d 548, 553 (5th Cir. 2012) (“[A] defendant who possesses
   methamphetamine that had itself been unlawfully imported is subject to the enhancement,
   whether or not he knew of that importation . . . .”).
           7
               See U.S.S.G. § 2D1.1(a)(5), (c)(1).
           8
                See id. § 2D1.1(b)(1).
           9
               See id. § 2D1.1(b)(2).
           10
             See United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (per curiam);
   United States v. Betancourt, 422 F.3d 240, 246–47 (5th Cir. 2005).
           11
             See Harris, 702 F.3d at 230–31; United States v. Rodriguez, 602 F.3d 346, 363 (5th
   Cir. 2010) (“Because no testimony or other evidence was submitted to rebut the
   information in the PSR, the district court was free to adopt the PSR’s findings without
   further inquiry or explanation.”).
           12
                See U.S.S.G. § 3C1.1.




                                                     3
Case: 19-50964            Document: 00515765608             Page: 4      Date Filed: 03/04/2021




                                            No. 19-50964


   of the record, we need not decide this closer issue, as any error in applying
   the enhancement was harmless. Removing this enhancement would reduce
   Garansuay’s offense level from 48 to 46. With a criminal history of category
   IV, his imprisonment range would remain life in prison. 13 Accordingly, any
   error committed by the district court in applying this enhancement was
   harmless, as it had no impact on Garansuay’s sentencing range. 14
           Finally, Garansuay contends that his within-guidelines 300-month
   sentence is substantively unreasonable because it does not account
   sufficiently for his medical mitigating factors, his close ties to his family, and
   the fact that he admitted his actions and pleaded guilty. His arguments on
   appeal are nothing more than a disagreement with the district court’s
   weighing of the applicable 18 U.S.C. § 3553(a) factors, which is insufficient
   to rebut the presumption of reasonableness attached to his within-guidelines
   sentence. 15
           The district court’s judgment is affirmed.




           13
                See id. Ch. 5, Pt. A n.2.
           14
                See United States v. Smith, 822 F.3d 755, 765–66 (5th Cir. 2016) (per curiam).
           15
             See United States v. Hernandez, 876 F.3d 161, 166 (5th Cir. 2017) (per curiam)
   (“A sentence within the Guidelines range is presumptively reasonable, and this
   presumption is rebutted only if the appellant demonstrates that the sentence does not
   account for a factor that should receive significant weight, gives significant weight to an
   irrelevant or improper factor, or represents a clear error of judgment in balancing
   sentencing factors.”).




                                                  4